


109 HJ 99 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		109th CONGRESS
		2d Session
		H. J. RES. 99
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Ms. McCollum of
			 Minnesota introduced the following joint resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States regarding healthcare.
	
	
		1.Short titleThis joint resolution may be cited as the
			 Health Protection Amendment.
		2.Constitutional
			 amendmentThe following
			 article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the Constitution
			 when ratified by the legislatures of three-fourths of the several States within
			 seven years after the date of its submission for ratification:
			
				—
					1.Healthcare, including care to prevent and
				treat illness, is the right of all citizens of the United States and necessary
				to ensure the strength of the Nation.
					2.The Congress shall have power to enforce
				and implement this article by appropriate
				legislation.
					.
		
